Citation Nr: 1529983	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-04 299	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1955 to November 1980.  The Veteran died in December 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  

In March 2012, a hearing was held in this matter before a Decision Review Officer.  A transcript of that hearing is associated with the claims file.

As a matter of background, this case came before the Board in September 2014, at which time the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed that decision to the Court of Appeals for Veterans Claims (Court).  In June 2015, the appellant and VA submitted to the Court a joint motion for remand.  The Court granted that motion and the matter has been returned to the Board for action consistent with the terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires it to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  In a disability compensation claim, VA must make efforts to obtain records relevant to the Veteran's active military service that are held by a government entity or Federal agency.  38 U.S.C.A. § 5103A(a)(1) (West 2014); 38 C.F.R. § 3.159(c)(3) (2014).  

In the instant case, the appellant is seeking service connection for the Veteran's cause of death, which was listed on his death certificate as metastic non-small cell lung carcinoma, with no other significant contributing conditions.  Specifically, the appellant argues that the Veteran's lung cancer is associated with herbicide exposure, which she alleges occurred while the Veteran was stationed at Udorn Royal Thai Air Force Base (RTAFB), or in the alternative, during temporary duty assignments in the Republic of Vietnam itself.  

Here, the Board notes that the law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, then certain diseases, including respiratory cancers such as cancer of the lung, bronchus, larynx, or trachea, shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2014).  Herbicide exposure will be conceded if the veteran was stationed near the perimeter of certain RTAFBs between February 28, 1961 and May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).  Thus, the questions of whether the Veteran was temporarily assigned to a duty station in the Republic of Vietnam, and whether the Veteran's service at Udorn RTAFB included service near the perimeter of the base, are key to VA's analysis of this claim.

In its September 2014 decision, the Board found that the RO requested and received information from the National Personnel Records Center and the Joint Services Records Research Center (JSRRC) regarding the Veteran's alleged exposure to herbicide, which was associated with the record.  However, the JSRRC's response, which the Board relied upon, only included information spanning the time period between November 1971 and January 1972.  The JSRRC did not provide information for the remainder of the Veteran's service at Udorn RTAFB, which continued through November 1973.  Indeed, a June 2012 deferred rating decision by the RO shows that VA intended to obtain information on the Veteran's service in Thailand after January 1972, but ultimately it did not do so.  

Accordingly, because the record does not include evidence of research from the JSRRC for all of the relevant time periods pertaining to any possible herbicide exposure the Veteran may have experienced while stationed at Udorn RTAFB, a remand is necessary to ensure that such research is completed before reconsideration of the issue on the appeal.  

Accordingly, the case is REMANDED for the following action:

1. Submit a request to the National Personnel Records Center and the Join Services Records Research Center (JSRRC) for any records documenting the Veteran's exposure to herbicides from February 1972 through November 1973.  The records in question should include any record pertaining to the Veteran's service at Udorn RTAFB, as well as any records pertaining to temporary assignments or stations within the Republic of Vietnam.  If any records requested do not exist, cannot be located, or if the request cannot otherwise be performed, an explanation detailing such should be provided in writing to the appellant, and a copy of that letter associated with the claims file.

2. Thereafter, the RO should readjudicate the issue on appeal in light of all evidence of record.  If the benefit sought remains denied, the appellant and her representative should be issued a supplemental statement of the case and given adequate time to respond before the matter is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




